Beck, J.
1. The caption of the act, which is assailed as ■being unconstitutional, after the amendment contained in the amendatory act of 1903, reads as follows: “An act to make it unlawful for any person to employ or to rent agricultural lands to, or to furnish lands to be cropped by, any person already under' contract as the employee, the tenant of agricultural lands, or the cropper of another; to provide certain penalties and defenses, *120•and for other purposes.” In support of the contention that the act contains matter different from that contained in the title, the plaintiff in error specifies the provision in the body of the act which makes it unlawful to “ disturb in any way ” the relations existing between the employer and the employee, referred to in the caption of the act, whereas the title “only prohibits the employment or contracting with a tenant, cropper, or person under contract with another.” Inasmuch as the caption of the act indicates only a legislative intent to forbid interference with the relation existing between a landlord and his tenant or cropper, and with the relation existing between one person and another under contract with him, by employing, or renting agricultural lands to or furnishing lands to be cropped by, any person already under contract as the employee, the tenant of agricultural lands, or the cropper of another, the inclusion in the body of the act of a provision rendering one proved to have been guilty of disturbing those relations “in any way” renders the act broader than the caption. Where the legislative intent as indicated in the caption of an act is evidently to inhibit the doing of either one of two specified acts which would interfere with or disturb certain relations existing between two other persons, it was not competent to broaden and make more • comprehensive the scope of the act by introducing into the body of the act a provision rendering unlawful other methods of interfering with such relations in which two persons stood to one another. We do not think, however, that the provision against disturbing “in any other way” than those specified in the caption of the act is so interwoven with the other provision of the act, and that it is such an essential part of the legislative scheme and purpose, that it may not be rejected, leaving the remainder of the act to stand. Touching the constitutional provision under consideration it is said in the case of the Mayor &c. v. State, 4 Ga. 26: “ The true interpretation of this clause has become too well settled, by the usage and practice of every department of the State government, to he now disturbed. It is, that so much only of a statute ‘is void as contains matter different from what is expressed in the title. Such has been the uniform construction put upon this provision by the State courts separately, and of the judges in convention.” In the present case the unconstitutional provision may be elim*121inated, and there will remain a complete, intelligible, and valid statute, which carries ont the legislative intent. See Lee v. Tucker, 130 Ga. 43 (60 S. E. 164); People v. Briggs, 50 N. Y. 553.
2. Nor does the fact that the act provides for the criminal prosecution of any person who employs, or contracts with as tenant or cropper, any person under contract with another, and also provides that such party shall be liable in damages to the injured party, render the act unconstitutional and void, in that it violates article 3, section 7, paragraph 8 (Civil Code, §5771), of the constitution of this State. The one consistent general purpose of the act is to make it unlawful for any person to disturb, in any of the ways referred to in the title of the act, the relations existing between parties who have entered into the contractual relations expressed in the title of the act, and, having declared it unlawful to disturb those relations, to provide certain penalties and defenses. The provisions for penalties and defenses were germane to the one general purpose of the act as indicated by the title. Where the doing of certain things is declared by statute to be unlawful, it is competent in the same act to denounce penalties against the doing of that which is prohibited; and the fact that the penalty prescribed may be imposed as a result of either criminal or civil proceedings does not introduce into the act a duality of subjects.
3. That portion of section 2 of the act, which is quoted in the statement of facts and alleged to contain matter different from what is expressed in the title thereof, merely states the measure of damages in case the injured party should elect to proceed on the civil side of the court for damages against the wrong-doer who has brought himself within the inhibitions contained in the act, and defines and fixes the penalties in the event the complaining party recovers'in a civil action against one alleged to be a wrong-doer under the terms of the statute. And that portion of the act last referred to is clearly, germane to that part of the caption indicating legislation'in reference to a penalty for the doing of certain prohibited acts.
4. The caption of the act itself clearly indicating that the act should contain a provision for defenses that might be urged by one proceeded against under the provisions of the statute, the *122act is not rendered unconstitutional by the fact that certain defenses were provided in the body of the act. The introduction of those provisions, touching the defenses that might be urged, was merely a performance of the promise contained in the title.

All the Justices concur.